Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 thru 3, 6 thru 10, 14 thru 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neish et al (Uncoupled Accelerometer Based GNSS Spoof Detection for Automobiles Using Statistic and Wavelet Based Tests, NEISH ANDREW ET AL – 28 September 2018), hereinafter Neish.
Regarding claim 1, Neish discloses a method, comprising:
Acquiring a first navigation parameter measurement corresponding to a vehicle (GNSS velocity measurement [Measured Acceleration]) from a Global Navigation Satellite System (GNSS) receiver (test van set up with GNSS receiver [Test Set Up, Fig. 3]);
Acquiring a plurality of navigation parameter measurements corresponding to the vehicle (orientation, heading, pitch, acceleration, etc. [Measured Acceleration]) from a plurality of inertial reference systems (IRS) (several inertial measurement units (IMU) onboard [Test Set Up & Fig. 3]);
Determining at least one differential value based on a rate of change of a difference between the first navigation parameter measurement and at least one of the plurality of navigation parameter measurements for at least two points in time (Monitoring difference in acceleration – the rate of acceleration (so-called jerk) changes. The mean acceleration difference examines how closely the acceleration from each sensor (GNSS, accelerometer) matches [Test Monitors]);
Comparing the at least one differential value to a threshold value, wherein the threshold value is indicative of GNSS spoofing with respect to the vehicle (match within error tolerances [Test Monitors]).
Regarding claims 2, 10, and 17, Neish discloses the method of claim 1, the system of claim 8, and the non-transitory computer-readable medium of claim 16, respectively, wherein determining at least one differential value further comprises:
determining a first rate of change difference between the first navigation parameter measurement and the at least one navigation parameter measurement of the plurality of navigation parameter measurements (acceleration (five second exponential averaged) from accelerometer vertical axis and precise point positioning GNSS versus time from start (hours) [Fig. 1]); 
determining a second rate of change difference between the first navigation parameter measurement and the at least one navigation parameter measurement of the plurality of navigation parameter measurements (acceleration (five second exponential averaged) from accelerometer vertical axis and precise point positioning GNSS versus time from start (hours) [Fig. 1]); 
determining a difference between the first rate of change difference and the second rate of change difference (the accelerations were compared between the accelerometer and the GPS to verify the validity of the incoming signals [Introduction] & acceleration difference between GNSS and COTS accelerometer derived vertical acceleration versus time from start (hours) [Fig. 2]).
Regarding claim 3, Neish discloses the method of claim 2, wherein the first rate of change corresponds to a first time period, wherein the second rate of change corresponds to a second time period, and wherein determining the second rate of change further comprises determining the second rate of change after at least one minute has passed from the first time period ([Figs. 1 & 2], cited and incorporated in the rejection of claim 2).
Regarding claims 6 and 14, Neish discloses the method of claim 1 and the system of claim 8, respectively, wherein acquiring the first navigation parameter measurement and the plurality of navigation parameter measurements further comprises acquiring one of a velocity, position, groundspeed, track angle, and flight path angle measurement ([Measured Acceleration], cited and incorporated in the rejection of claims 1 and 8).
Regarding claims 7, 15, and 20, Neish discloses the method of claim 1, the system of claim 8, and the non-transitory computer-readable medium of claim 16, respectively, further comprising issuing an alert to one or more of a ground station, the GNSS receiver, the inertial reference system, or a flight management system in response to the at least one differential value exceeding the threshold value (The individual monitors compress the acceleration profiles of each sensor into simple spoof indicators or flags. The probabilities of alert and missed detection are tested using nominal (no spoofing) and spoofed conditions [Monitor Test Results]).
Regarding claim 8, Neish discloses a system comprising,
at least one GNSS receiver (test van set up with GNSS receiver [Test Set Up, Fig. 3]), wherein the at least one GNSS receiver is configured to acquire a first navigation parameter measurement corresponding to a vehicle based on received GNSS signals (GNSS velocity measurement [Measured Acceleration]);
a plurality of inertial reference systems (IRS) (several inertial measurement units (IMU) onboard [Test Set Up & Fig. 3]), wherein the plurality of IRS is configured to acquire a plurality of navigation parameter measurements (orientation, heading, pitch, acceleration, etc. [Measured Acceleration]);
a processing system, wherein the processing system is coupled to the GNSS receiver and the plurality of IRS, wherein the processing system is configured to:
acquire the first navigation parameter measurement and the plurality of navigation parameter measurements (data collection [Tables 1 & 2]),
determine at least one differential value based on a rate of change of a difference between a first navigation parameter measurement and at least one of the plurality of navigation parameter measurements for at least two points in time (Monitoring difference in acceleration – the rate of acceleration (so-called jerk) changes. The mean acceleration difference examines how closely the acceleration from each sensor (GNSS, accelerometer) matches [Test Monitors]), and
compare the at least one differential value to a threshold value, wherein the threshold value is indicative of GNSS spoofing with respect to the vehicle (match within error tolerances [Test Monitors]).
Neish does not explicitly disclose one or more processors; however, it is inherent in Neish’s system that there is one or more processors, in order to perform the functions for spoof detection disclosed in sections such as Test Monitors, Statistical Tests, and Acceleration Differences.
Regarding claim 9, Neish discloses the system of claim 8, wherein the processing system is integrated in a first IRS of the plurality of IRS, and wherein each of the remaining IRS of the plurality of IRS are coupled to the processing system via the first IRS ([Test Set Up & Fig. 3], cited and incorporated in the rejection of claim 8).
Regarding claim 16, Neish discloses:
acquire a first navigation parameter measurement (GNSS velocity measurement [Measured Acceleration]) corresponding to a Global Navigation Satellite System (GNSS) receiver (GNSS velocity measurement [Measured Acceleration]); 
acquire a plurality of navigation parameter measurements (orientation, heading, pitch, acceleration, etc. [Measured Acceleration]) corresponding to a plurality of inertial reference systems (IRS) (several inertial measurement units (IMU) onboard [Test Set Up & Fig. 3]); 
determine at least one differential value based on a rate of change of a difference between a first navigation parameter measurement and at least one of the plurality of navigation parameter measurements for at least two points in time (Monitoring difference in acceleration – the rate of acceleration (so-called jerk) changes. The mean acceleration difference examines how closely the acceleration from each sensor (GNSS, accelerometer) matches [Test Monitors]); and 
compare the at least one differential value to a threshold value, wherein the threshold value is indicative of GNSS spoofing with respect to a vehicle (match within error tolerances [Test Monitors]).
Neish does not disclose a non-transitory computer-readable medium having computer-executable instructions stored thereon. However, it is inherent in Neish’s system that there are memory storage and at least one or more processors with computer-readable instructions, in order to perform data collection, and the functions for spoof detection disclosed in sections such as Test Monitors, Statistical Tests, and Acceleration Differences.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neish, in view of Boer (US 2020/0198645 A1), hereinafter Boer.
Neish discloses the method of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 16, respectively, wherein the at least one differential value includes only one differential value (acceleration difference between GNSS and COTS accelerometer derived vertical acceleration versus time from start (hours) [Fig. 2]), wherein the at least one navigation parameter measurement is based on each of the plurality of navigation parameter measurements ([Measured Acceleration & Test Set Up & Fig. 3], cited and incorporated in the rejection of claim 1). However, Neish does not disclose that the method further comprises combining the plurality of navigation parameter measurements prior to determining the differential value.
Boer teaches that derived inertial measurements can include any suitable form of processed inertial measurements (e.g., time-averaged inertial measurements, time-integrated inertial measurements, the scalar or vector product of two or more inertial measurements, etc.) [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neish to include the combining of measurements taught by Boer because doing so would aid the onboard system in analyzing driver distraction during driving session and determining if vehicle control overtaking is necessary, as recognized by Boer.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neish, in view of Torii (US 5,563,786), hereinafter Torii.
Neish discloses the method of claim 1, the method of claim 8, and the non-transitory computer-readable medium of claim 16, respectively, wherein the at least one differential value comprises a plurality of differential values (acceleration difference between GNSS and COTS accelerometer derived vertical acceleration versus time from start (hours) [Fig. 2]), wherein the at least one navigation parameter measurement is based on a respective one of the plurality of navigation parameter measurements ([Measured Acceleration & Test Set Up & Fig. 3], cited and incorporated in the rejection of claims 1 and 8). However, Neish does not disclose that the method further comprises combining the plurality of differential values to generate a combined differential value.
Torii teaches calculating the difference between the position data from satellites and the position data based on the running histories at each moment when the position data is received from satellites is calculated and those differences obtained each time are averaged to obtain a correction value (col. 11, lines 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neish to include the averaging of a predetermined number of differential values taught by Torii, because doing so would enable the finding of final position where a vehicle is currently located by correcting the second position with the correction value, as recognized by Torii.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neish, in view of Choi et al (US 2018/0152282 A1), hereinafter Choi.
Neish discloses the system of claim 10, wherein the first rate of change corresponds to a first time period, wherein the second rate of change corresponds to a second time period ([Figs. 1 & 2], cited and incorporated in the rejection of claim 10).
However, Neish does not disclose that the processing system further comprises delay circuitry, wherein the delay circuitry is configured to delay a signal corresponding to the first rate of change difference to the second time period.
Choi teaches a delay circuit 2110a [0146]. The delay circuit may delay the received signal [0154].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neish to include the delay circuit taught by Choi because doing so would provide delays that are optimized for changes in the communication condition, as recognized by Choi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Psiaki et al (US 2014/0232592 A1) discloses a navigation system including a navigation radio and a sensor onboard a vehicle.
Robinson (US 2014/0354477 A1) discloses technology to determine a satellite’s orbit comprises OD using a Doppler trend of a GPS-generated signal from a single GPS satellite can be used to compare a legacy pseudo-range OD with the Doppler derived OD to assess spoofing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648